TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


 

NO. 03-02-00174-CV


Continental Homes of Texas, L.P. f/k/a Continental Homes of Dallas, L.P./Royal Insurance
Company of America, Appellants

v.


Royal Insurance Company of America/Continental Homes of Texas, L.P. f/k/a Continental
Homes of Dallas, L.P., Appellees




FROM THE DISTRICT COURT OF TARRANT COUNTY, 348TH JUDICIAL DISTRICT

NO. 348-185101-00, HONORABLE DANA M. WOMACK, JUDGE PRESIDING 





	Appellant/cross-appellee Continental Homes of Texas, L.P. f/k/a Continental Homes
of Dallas, L.P. and appellee/cross-appellant Royal Insurance Company of America have notified this
court that they have settled the underlying lawsuit and have filed a joint motion to dismiss the appeal
without addressing its merits.  We grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Joint Motion
Filed:   August 30, 2002
Do Not Publish